DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 6/2/21.  This action is made non-final.
3.	Claims 1-17 are pending in the case.  Claims 1, 8 and 11 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11054989.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.

17/337057
US 11054989
1. An apparatus, comprising: at least one computer processor; and at least one non-transitory computer memory coupled to the at least one processor, the at least one non-transitory computer memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button assigned a collection of one or more letters; and one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter. 
2. The apparatus of claim 1 wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of a letter selection button as a selection of the collection of the one or more letters assigned to the activated letter selection button. 
3. The apparatus of claim 1 wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of an intervening button as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button. 

    1. An apparatus, comprising: at least one computer processor; and at least one non-transitory computer memory coupled to the at least one processor, the at least one non-transitory computer memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button of the two or more letter selection buttons assigned a collection of one or more letters; one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter, wherein a letter of an intervening button separates different collections of one or more letters each assigned to adjacent letter selection buttons of the row, each collection of one or more letters for each letter selection button of a majority of the letter selection buttons is a collection of two letters, and the interactive graphical user interface has five letter selection buttons and four intervening buttons, each collection of one or more letters for each of four letter selection buttons of the five letter selection buttons is a collection of two assigned letters, and the collection of one or more letters for one of the five letter selection buttons is a collection of one letter; and A text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button; record an activation of a letter selection button of the two or more letter selection buttons as a selection of the collection of the one or more letters assigned to the activated letter selection button; and Record an activation of an intervening button of the one or more intervening buttons as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button.


    2. The apparatus of claim 1 wherein the interactive graphical user interface displays the row of letter selection buttons and collinear intervening buttons twice.
11. A non-transitory computer storage medium having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button assigned a collection of one or more letters; and one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter. 
12. The non-transitory computer storage medium of claim 11 wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of a letter selection button as a selection of the collection of the one or more letters assigned to the activated letter selection button. 
13. The non-transitory computer storage medium of claim 11 wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of an intervening button as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button. 

    3. A non-transitory computer storage medium having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: Generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button of the two or more letter selection buttons assigned a collection of one or more letters; one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter, wherein a letter of an intervening button separates different collections of one or more letters each assigned to adjacent letter selection buttons of the row, each collection of one or more letters for each letter selection button of a majority of the letter selection buttons is a collection of two letters, and the interactive graphical user interface has five letter selection buttons and four intervening buttons, each collection of one or more letters for each of four letter selection buttons of the five letter selection buttons is a collection of two assigned letters, and the collection of one or more letters for one of the five letter selection buttons is a collection of one letter; and A text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button; record an activation of a letter selection button of the two or more letter selection buttons as a selection of the collection of the one or more letters assigned to the activated letter selection button; and Record an activation of an intervening button of the one or more intervening buttons as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button.


    4. The non-transitory computer storage medium of claim 3 wherein the interactive graphical user interface displays the row of letter selection buttons and collinear intervening buttons twice.



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Forutanpour (US 20110050576). 
Regarding claim 8, Forutanpour discloses a computer processor-implemented method comprising:
recording, by at least one computer processor, an activation of a letter selection button as a selection of the collection of the one or more letters assigned to the activated letter selection button (see Fig. 7, each non-overlapping letters, such as “S”, “D” and overlapping letters, such as “W”, “P” can be selected; see Fig. 7 and [0059], By determining that the index finger of the left hand has moved from the baseline position (shown as a light grey circle and arrow) when the keystroke to the area of the "T" or "U" keys was made, the processor can determine that the user intended to strike the "T" key and not the "U" key; thus, one or more letter keys are selected, activated and recorded, e.g., as “S” and “P” are selected, activated and recorded as shown in the top of portion of message area).; and
recording, by at least one computer processor, an activation of an intervening button as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button (see Fig. 7 and [0059], “O”, “I”, “U”, “P” keys [intervening button] with assigned letter which can be selected in Fig. 7; e.g., determine the user intended to strike [activation] the “O” [letter] key [intervening button] by determining the right hand has moved from the baseline position to execute the keystrokes in the overlap region; thus, one or more letter keys including intervening keys are selected, activated and recorded, e.g., as “S” and “P” are selected, activated and recorded as shown in the top of portion of message area).  

Claim Rejections - 35 USC § 103
8	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US 20110050576) in view of Kim (US 20170228152).
Regarding claim 1, Forutanpour an apparatus, comprising: at least one computer processor; and at least one non-transitory computer memory coupled to the at least one processor, the at least one non-transitory computer memory having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to:
generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button assigned a collection of one or more letters (see Fig. 3 as one example of rows of two or more selectable letters; see Fig. 7 and [0056] as another example, showing a virtual keyboard as interactive graphic user interface with rows of two or more letter selection buttons; e.g., top row of keys of left hand portion 156; left hand fingertips will rest on 
one or more intervening buttons overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter (see Fig. 7 and [0056]-[0059], the top row of keys in the right hand portion 157 [as intervening buttons] may overlap the top row of keys of left hand portion 156 in an overlap region 158; For example, the W and the P keys overlap in the illustrated example virtual keyboard layout; “O”, “I”, “U”, “P” keys [intervening button] with assigned letter in Fig. 7). 
Forutanpour discloses wherein collinear with as seen in Fig. 7 and [0056]-[0059], the top row of keys in the right hand portion 157 [as intervening buttons] may overlap the top row of keys of left hand portion 156 in an overlap region 158; For example, the W and the P keys overlap in the illustrated example virtual keyboard layout; “O”, “I”, “U”, “P” keys [intervening button] with assigned letter in Fig. 7.
Further, Kim teaches the “collinear” feature as recited n “one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter (see Figs. 3A-3B and [0100]-[0104], showing collinear and overlapping letters, e.g., “w”, “o” “s”, ”a” or “a”, “e”, “s”, “t” are different examples of collinear and overlapping letters; for example, “e”, “t” are intervening letters collinear with and overlapping the row of letter selection buttons of “a”, “s” and “d”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Forutanpour and Kim before him before the effective filing date of the claimed invention, to modify the virtual keyboard taught by Forutanpour to include the collinear and overlapping of 
Regarding claim 11, Forutanpour discloses a non-transitory computer storage medium having computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to:
generate an interactive graphical user interface including: two or more letter selection buttons arranged in a row of letter selection buttons on the interactive graphical user interface, each letter selection button assigned a collection of one or more letters (see Fig. 3 as one example of rows of two or more selectable letters; see Fig. 7 and [0056] as another example, showing a virtual keyboard as interactive graphic user interface with rows of two or more letter selection buttons; e.g., top row of keys of left hand portion 156; left hand fingertips will rest on the “W”, “E”, keys as letter selection and a collection of one or more letters [“W” as collection of one or more letters and “E” as another collection of one of more letters); and
one or more intervening buttons overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter (see Fig. 7 and [0056]-[0059], the top row of keys in the right hand portion 157 [as intervening buttons] may overlap the top row of keys of left hand portion 156 in an overlap region 158; For example, the W and the P keys overlap in the illustrated example virtual keyboard layout; “O”, “I”, “U”, “P” keys [intervening button] with assigned letter in Fig. 7). 
 collinear with as seen in Fig. 7 and [0056]-[0059], the top row of keys in the right hand portion 157 [as intervening buttons] may overlap the top row of keys of left hand portion 156 in an overlap region 158; For example, the W and the P keys overlap in the illustrated example virtual keyboard layout; “O”, “I”, “U”, “P” keys [intervening button] with assigned letter in Fig. 7.
Further, Kim teaches the “collinear” feature as recited n “one or more intervening buttons collinear with and overlapping the row of letter selection buttons, each of the one or more intervening buttons assigned one letter (see Figs. 3A-3B and [0100]-[0104], showing collinear and overlapping letters, e.g., “w”, “o” “s”, ”a” or “a”, “e”, “s”, “t” are different examples of collinear and overlapping letters; for example, “e”, “t” are intervening letters collinear with and overlapping the row of letter selection buttons of “a”, “s” and “d”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Forutanpour and Kim before him before the effective filing date of the claimed invention, to modify the virtual keyboard taught by Forutanpour to include the collinear and overlapping of intervening letters with other letters taught by Kim to provide a convenience of letter selection mechanism.  One would have been motivated to make such a combination because providing the collinear and overlapping of intervening letters with other letters to provide a convenience of letter selection mechanism would have been obtained by Kim (see Figs. 3A-3B and [0100]-[0104]).
Regarding claim 2, Forutanpour discloses wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of a letter selection button as a selection of the collection of the one or more letters assigned to the activated letter 
Regarding claim 12, wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of a letter selection button as a selection of the collection of the one or more letters assigned to the activated letter selection button  (see Fig. 7, each non-overlapping letters, such as “S”, “D” and overlapping letters, such as “W”, “P” can be selected; see Fig. 7 and [0059], By determining that the index finger of the left hand has moved from the baseline position (shown as a light grey circle and arrow) when the keystroke to the area of the "T" or "U" keys was made, the processor can determine that the user intended to strike the "T" key and not the "U" key; thus, one or more letter keys are selected, activated and recorded, e.g., as “S” and “P” are selected, activated and recorded as shown in the top of portion of message area).
Regarding claim 3, Forutanpour discloses wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of an intervening button as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button (see Fig. 7 and [0059], “O”, “I”, “U”, “P” keys [intervening button] with assigned letter which can be selected in Fig. 7; e.g., determine 
Regarding claim 13, wherein the at least one non-transitory computer memory causes the at least one processor to record an activation of an intervening button as a selection of the collection of the one or more letters assigned to a letter selection button overlapped by the activated intervening button (see Fig. 7 and [0059], “O”, “I”, “U”, “P” keys [intervening button] with assigned letter which can be selected in Fig. 7; e.g., determine the user intended to strike [activation] the “O” [letter] key [intervening button] by determining the right hand has moved from the baseline position to execute the keystrokes in the overlap region; thus, one or more letter keys including intervening keys are selected, activated and recorded, e.g., as “S” and “P” are selected, activated and recorded as shown in the top of portion of message area).  
Regarding claim 4, Forutanpour discloses wherein the collections of one or more letters assigned to the letter selection buttons and the letters assigned to the intervening buttons are arranged in a row of letters (see FIG. 3, wherein the letters that are assigned are in a row of letters as seen in 120, 121 and 115). 
Regarding claim 14, wherein the collections of one or more letters assigned to the letter selection buttons and the letters assigned to the intervening buttons are arranged in a row of letters (see FIG. 3, wherein the letters that are assigned are in a row of letters as seen in 120, 121 and 115).
Regarding claim 5, Forutanpour discloses wherein the collections of one or more letters assigned to the letter selection buttons and the letters assigned to the intervening buttons alternate with one another along the row of letters (see FIG. 3, wherein the letters that are assigned are in a row of letters as seen in 120, 121 and 115 – further, the groupings of letters alternate in groups alongside the rows).
Regarding claim 15, wherein the collections of one or more letters assigned to the letter selection buttons and the letters assigned to the intervening buttons alternate with one another along the row of letters (see FIG. 3, wherein the letters that are assigned are in a row of letters as seen in 120, 121 and 115 – further, the groupings of letters alternate in groups alongside the rows).
Regarding claim 6, Forutanpour discloses wherein the interactive graphical user interface further includes a text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button (see Forutanpour, Figs. 6-7, 9, [0055] and [0060], a text area 154 displaying activated letters, e.g., “S” and “p”; in Fig. 9, step 220 “display image including identified character”; see Kim, Figs. 3A-3B and [0100]-[0104], showing a text area 220 displaying activated letter “S”).  
Regarding claim 16, wherein the interactive graphical user interface further includes a text output display region coupled to the at least one processor, and wherein activation of a button displays in the text output display region an assigned letter of the activated button  (see Forutanpour, Figs. 6-7, 9, [0055] and [0060], a text area 154 displaying activated letters, e.g., “S” and “p”; in Fig. 9, step 220 “display image including identified character”; see Kim, Figs. 3A-3B and [0100]-[0104], showing a text area 220 displaying activated letter “S”).  
Regarding claim 7, Forutanpour discloses wherein a majority of the collections of one or more letters is a collection of two letters (see Forutanpour, Fig. 7 and [0059], e.g., in the overlap region, the “W” [collection of 1 letter] key as letter selection button may overlap the “P” key; selecting the overlapping portion of “W” and “P” is collection of two letters; “Q”, “W”,”E”, “R”, “T” and “U”, “I”, “O”, “P”, “Y”, as majority of the letter selection buttons for the collection of two letters).  
Regarding claim 17, Forutanpour discloses wherein a majority of the collections of one or more letters is a collection of two letters  (see Forutanpour, Fig. 7 and [0059], e.g., in the overlap region, the “W” [collection of 1 letter] key as letter selection button may overlap the “P” key; selecting the overlapping portion of “W” and “P” is collection of two letters; “Q”, “W”,”E”, “R”, “T” and “U”, “I”, “O”, “P”, “Y”, as majority of the letter selection buttons for the collection of two letters).  
Regarding claim 9, Forutanpour does not disclose further comprising tentatively displaying, by an electronic display screen, an assigned letter of the activated button for each button actuation.
However, Kim discloses wherein in at least FIG. 3A, an assigned letter of each button is displayed in the button that is selected or touched by the user. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Forutanpour and Kim before him before the effective filing date of the claimed invention, to modify the virtual keyboard taught by Forutanpour to include the predictive analysis of Kim to provide a convenience of letter selection mechanism.  One would have been motivated to make such a combination because providing the predictive style of text and overlapping of intervening letters with other letters to provide a convenience of letter selection mechanism would have been obtained by Kim (see Figs. 3A-3B and [0100]-[0104]).
Regarding claim 10, Forutanpour does not disclose further comprising updating, by at least one computer processor, a plurality of letters tentatively displayed on the electronic display screen with letters of a word that correspond to the number and order of the recorded collections of the one or more letters assigned to the letter selection buttons. 
However, Kim discloses wherein in at least FIG. 3D, an suggested series of words are displayed to the user based on the input made by the user using predictive learning of the user and likely choices by a user. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Forutanpour and Kim before him before the effective filing date of the claimed invention, to modify the virtual keyboard taught by Forutanpour to include the predictive analysis of Kim to provide a convenience of letter selection mechanism.  One would have been motivated to make such a combination because providing the predictive style of text and overlapping of intervening letters with other letters to provide a convenience of letter selection mechanism would have been obtained by Kim (see Figs. 3A-3B and [0100]-[0104]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174